Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on May 15, 2019 and September 24, 2019 are hereby acknowledged.  All references have been considered by the examiner.  Initialed copies of the PTO-1449 are included in this correspondence. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 through 7, 10 through 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN102081244).

With regard to claims 1 and 10, Chen discloses a method for detecting a display panel ([0016] “Please refer to FIG. 1, which shows a schematic diagram of a conventional method for detecting pixels”), the display panel comprising a plurality of groups of pixels ([0016] “The 640 sub-pixels in a horizontal linear arrangement in each block are taken as a sub-pixel group …”), and the method comprises:
	controlling the plurality of groups of pixels to be displayed with a first gray scale ([0016] “… the current of each sub-pixel group is measured …”), and in condition that an ith group of pixels are displayed with the first gray scale ([0018] “First, in step 200, a sub-pixel string is selected, and N normal sub-pixels are selected from the pixel string as the first pixel group, and the first current value thereof is measured as a reference” wherein the office finds measuring a current value necessarily requires displaying a gray scale); the ith group of pixels being any group of pixels in the plurality of groups of pixels ([0006] “… (a) from among the pixel strings One selects N pixels as a first pixel group”), and i being a positive integer ([0006] “… (a) from among the pixel strings One selects N pixels as a first pixel group” wherein the office finds when selecting N pixels, one cannot select a negative number of pixels);
	detecting a first current output by the display panel, in a process of displaying the ith group of pixels with the first gray scale ([0016] “… the current of each sub-pixel group is measured …”); and
	determining that a display abnormality occurs to the ith group of pixels, in condition that the first current is not within a first current range ([0006] “Compare the 
		The office finds no specific disclosure in Chen wherein the plurality of groups of pixels are displayed successively, finds no specific disclosure in Chen wherein the method comprises controlling other groups of pixels in the plurality of groups of pixels except the ith group of pixels to displayed a second gray scale and finds no specific disclosure in Chen wherein the first gray scale is different from the second gray scale.  
		Since courts have found, choosing from a finite number of identified, predicable solutions with a reasonable expectation of success is a rationale that supports a conclusion of obviousness (Obvious to Try  MPEP §2143(F)), and since the office finds successively displaying the groups of pixels is a choice of one of a finite number of solutions for displaying groups of pixels, wherein that finite number of solutions include displaying the groups at the same time and displaying the groups at different times such as successively, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include displaying the plurality of groups of pixels successively.
		Since courts have found, choosing from a finite number of identified, predicable solutions with a reasonable expectation of success is a rationale that supports a conclusion of obviousness (Obvious to Try  MPEP §2143(F)), and since the office finds controlling other groups of pixels in the plurality of groups of pixels except the ith group of pixels to display a second gray scale wherein the first gray scale is different from the second gray scale is a choice of one of a finite number of solutions, wherein that finite number of solutions include displaying the first and second gray scale as the same and th group of pixels to display a second gray scale wherein the first gray scale is different from the second gray scale.

With regard to claims 2 and 11, Chen discloses counting a total group number of pixel groups to which the display abnormality occurs in the display panel ([0018] “By repeating steps 202 to 204, it can be detected whether all the sub-pixels in the sub-pixel string ae defective”); and determining that the display abnormality occurs to the display panel, in condition that the total group number is greater than a preset group number ([0018] “If a single sub-pixel is detected as a defective pixel, it can be processed, such as laser ablation, to ensure that the display panel can still be used normally” wherein the office considers Chen’s more than one pixel as corresponding with the claimed preset group number). 

With regard to claims 3 and 12, Chen discloses after the detecting the first current output by the display panel, the method further comprises: determining that a display defect occurs to the display panel, in condition that the first current is not within the second current range, the first current range being within the second current range (([0018] “If a current value is equal to the second current value, or the error is within the normal range, the sub-pixel under test is a normal subpixel.  If the second current value 

With regard to claims 4 and 13, Chen discloses the determining that the display defect occurs to the display panel, in condition that the first current is not within the second current range, comprises:
	acquiring a display image of the display panel ([0016] “… the current of each sub-pixel group is measured …”), in condition that the first current is not within the second current range ([0006] “Compare the first current value with the second current value … if the second current value is much smaller than the first current value … the pixel to be tested is a defective pixel”); and
	determining that a display defect occurs to the display panel, in condition that a display dark line or a display bright line appears in the display image ([0018] “By repeating steps 202 to 203, it can be detected whether all the sub-pixels in the sub-pixel string are defective” wherein the office finds, if multiple pixels in a string of pixels is defective, a dark line of a bright line will appear).

With regard to claims 5 and 14, the office finds no specific disclosure in Chen wherein before the controlling each group of pixels in the plurality of groups of pixels to be successively displayed with the first gray scale, the method further comprises: controlling the plurality of groups of pixels in the display panel to be displayed with a second gray scale; and detecting a second current output by the display panel.  Since courts have found, that reversing the order of a prior art process 

With regard to claims 6 and 15, Chen discloses controlling the plurality of groups of pixels in the display panel to be displayed with the first gray scale; and detecting a third current output by the display panel ([0018] “By repeating steps 202 and 204 …” wherein the office considers subsequent current measurement correspond with third, fourth, fifth, etc, current outputs).

With regard to claim 7, Chen discloses determining the first current range based on the second current and the third current ([0018] “If a current value is equal to the second current value or the error is within the normal range, the sub-pixel under test 

With regard to claim 16, the office finds no specific disclosure in Chen wherein the device further comprises: a fourth determination circuit, configured to determine the first current range based on the second current and the third current.  Since courts have found, that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (Duplication of Parts  MPEP §2144.04(VI)(B)), and since the office finds including a fourth determination circuit, configured to determine the first current range based on the second current and the third current is a duplication of parts with expected results, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include a fourth determination circuit, configured to determine the first current range based on the second current and the third current.

With regard to claim 19, Chen discloses a system for detecting a display panel, comprising: the device for detecting the display panel ([0018] “The method for detecting pixels disclosed in the present invention is applicable to a display panel having a plurality of pixels …” wherein the office finds that, since a pixel detector apparatus must be present in order to detect pixels in a display, and since the office finds a pixel detector and a display can be considered a system, the office therefore finds Chen discloses  a system for detecting a display panel.  

With regard to claim 20, the office finds the system comprises a signal generator, a current detector, a setting circuit, a data comparison circuit, an image acquisition device, a memory, a checking circuit and a compensating circuit (Figure 2, wherein the office finds a signal generator, a current detector, a setting circuit, a data comparison circuit, an image acquisition device, a memory, a checking circuit and a compensating circuit are necessary to perform the steps of Figure 2). 


Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Matthijs (2004/0174320).

With regard to claims 8 and 17, the office finds no specific disclosure in Chen wherein determining the first current range based on the second current and the third current, comprises: determining a preset standard current I according to a current formula, based on a second current I2 and a third current I3, and determining the first current range according to the preset standard current: the current formula being: N(I3-I2)/n; wherein, n is a total group number of pixel groups in the display panel.  Matthijs discloses determining the first current range based on the second current and the third current, comprises: determining a preset standard current I according to a current 
		The office finds combining Chen and Matthijs would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Chen discloses a pixel detecting method, a "base" method, upon which the claimed invention can be seen as an "improvement".  Next the office finds Matthijs also discloses a pixel detecting method, a "comparable" method, which has been improved by determining the first current range based on the second current and the third current, comprises: determining a preset standard current I according to a current formula, based on a second current I2 and a third current I3, and determining the first current range according to the preset standard current: the current formula being: N(I3-I2)/n; wherein, n is a total group number of pixel groups in the display panel.  The office further finds that because the present invention claims a base method as described above, which is improved by using the same known technique as in the comparable method described above, the office finds it would have been obvious to one of ordinary skill in the art at 


Allowable Subject Matter
Claims 18 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 18 and 9 recite allowable subject matter because none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest an upper limit of the first current 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/MARK W REGN/Primary Examiner, Art Unit 2622